Title: To Samuel Huntington, enclosing an Intercepted Letter from Leslie to Cornwallis, 10 November 1780
From: Jefferson, Thomas,Leslie, Alexander
To: Huntington, Samuel,Cornwallis, Charles, second Earl Cornwallis




Sir
Richmond November 10. 1780.

I inclose your Excellency an intercepted Letter from Major General Leslie to Ld. Cornwallis. It was taken on a person endeavouring to pass through the Country from Portsmouth towards Carolina. When he was apprehended and a proposal made to search him, he readily consented to be searched but at the same time was observed to put his hand into his Pocket and carry some thing towards his mouth as if it were a quid of tobacco. It was examined and found to be what is now inclosed. As this is the first authentic disclosure of their purpose in coming here and may serve to found with somewhat more of certainty conjectures of their future movements while their disappointment in not meeting with Ld. Cornwallis may occasion new plans at New York, I thought it worthy of being communicated to your Excellency by Express.
Some Deserters were yesterday taken, said to be of the British Convention troops who had found means to get to the enemy at Portsmouth and were 70 and 80 Miles on their way back to the barracks when they were taken. They were passing under the guise of deserters from Portsmouth.
I have the honor to be with every sentiment of respect Your Excellency’s most obedt. & most humble servt,

Th: Jefferson



EnclosureAlexander Leslie to Cornwallis

My Lord
Portsmouth Virginia 4th. Novr. 1780.

I have been here near a Week Establishing a Post. I wrote to you to Charles Town, And by another Messenger by Land. I cant hear for a certainty where you are. I wait your Orders. The Bearer is to be handsomely rewarded if he brings me Any note or Mark from your Ldship.

A: L:


